[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                      FOR THE ELEVENTH CIRCUIT           FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             DEC 14, 2010
                                No. 09-15668
                                                              JOHN LEY
                          ________________________
                                                                CLERK

                  D. C. Docket No. 07-01785 CV-ORL-31-KRS

MAHALA AULT, STACIE RHEA,
DAN WALLACE, on their own behalf and
on behalf of all other similarly situated,

                                                             Plaintiffs-Appellants

JERRY MILLER, DISABILITY RIGHTS ADVOCATES
FOR TECHNOLOGY, JERRY KERRY, et al

                                                  Intervenor-Plaintiffs-Appellees,

                                     versus

WALT DISNEY WORLD CO.,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (December 14, 2010)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude for the reasons

fully discussed at oral argument that the district court erred in concluding that the

named plaintiffs lacked prudential standing. The interests sought to be protected

by the named plaintiffs are arguably within the zone of interest protected by 42

U.S.C. § 12182.

      Accordingly, we vacate the judgment of the district court and remand for

further proceedings, including inter alia a determination as to whether the claims

of the named plaintiffs are typical of the claims of the class and whether they are

adequate representatives of the class.

      VACATED and REMANDED.




                                           2